Citation Nr: 1740687	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-25 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for the service-connected fungal infections of the feet, groin, hands, and face (skin condition), currently rated as 10 percent disabling prior to July 2, 2014, and as 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Fagan, Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A January 2015 decision review officer decision granted a 30 percent rating for the skin condition effective from July 2, 2014.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating for the skin condition remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2017 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The Board then remanded this matter in June 2017.


FINDING OF FACT

In August 2017, prior to the promulgation of a Board decision, the VA received notification from the Veteran indicating that he wished to withdraw his appeal seeking a higher rating for his skin condition, as he is satisfied with the 30 percent rating.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met. 38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105 (LexisNexis 2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted correspondence in August 2017 indicating that he was satisfied with the current 30 percent disability rating and requested "that the appeal that I currently have open be dismissed."  The Board observes that the only appeal the Veteran has open is the current one for a higher rating for his skin condition.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

 The appeal as to the issue of entitlement to an increased rating for the service-connected fungal infections of the feet, groin, hands, and face, is dismissed.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


